DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.

Response to Amendments / Status of Claims
An amendment, filed 12/17/2020, is acknowledged. Claims 1 and 3 are amended. Claims 1, 3 – 5, and 7 – 9 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251505 (“Blumenau”) in view of US 4729800 (“Iida”), US 2014/0350746 (“Lee”), and “Advanced Atmosphere control System for Improving Annealing of Steel Components”, 2000. Air Products and Chemicals Inc. (“Plicht”; of record).
Regarding claim 1, Blumenau teaches a method of producing a hot-dip galvanized steel sheet using a continuous hot-dip galvanizing apparatus ([0015]; [0034]) that includes: an annealing furnace ([0026], L 3; Fig. 1, #6); and a hot-dip galvanizing line ([0031]-[0032]; Fig. 1 #13), the method comprising: annealing a steel strip having a width and a Si content of up to 10 wt% ([0019], L 3-4) by conveying a steel strip at a sheet passing speed through a heating zone ([0021]; Fig. 1, A) comprising a direct fired furnace ([0023]; Fig. 1, #3), a soaking zone ([0026] – “recrystallizing annealing”; Fig. 1, #6), and a cooling zone in the stated order inside the annealing furnace ([0029]; Fig. 1, #10); and applying a hot-dip galvanized coating onto the steel strip discharged from the cooling zone, using the hot-dip galvanizing line ([0031]-[0032]; Fig. 1, #13), wherein reducing gas or non-oxidizing gas is supplied into the soaking zone ([0027] – “atmosphere… has a reducing effect”).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as Si content taught by Blumenau (up to 10 wt%) overlaps with that of the instant claim (at least 0.2 mass%).
It is noted by the Examiner that Blumenau teaches Si content in terms of weight percentage whereas the instant claim discloses Si content in terms of mass percentage. The Examiner respectfully asserts that an ordinarily skilled artisan would be capable of converting between the 
Blumenau teaches that a humidifier is used to supply moisture in the annealing furnace ([0065]; Fig. 1, #25-26), and further teaches that steam is expedient as the carrier medium for the fed-in moisture ([0067]; [0095], L 7-8). Thus, in the embodiment wherein steam is fed into annealing furnace by the humidifiers, Blumenau would teach that the reducing or non-oxidizing gas includes both humidified gas humidified by a humidifying device (i.e. water vapor); and dry gas not humidified by the humidifying device (i.e. the reducing or non-oxidizing gas, such as H2, N2, or an H2-N2 mixture) ([0027]). 
Blumenau teaches that the speed of the stream of gas flowing through the annealing furnace may be changed in order to manipulate the pressure drop in the annealing furnace ([0068]). An ordinarily skilled artisan would appreciate that the speed of a gas would be changed by either 1) supplying a greater amount of gas for a constant sized flow passage or 2) reducing the size of the flow passage for a constant amount of gas. As Blumenau does not teach reducing the size of the annealing furnace, an ordinarily skilled artisan would appreciate that Blumenau’s teaching of changing the speed of a gas would be equivalent to adjusting the flow rate, or amount, of gas.
Blumenau teaches that a flow rate and a dew point of humidified gas is set in order to control the amount of moisture supplied into the annealing furnace ([0064], L 13-17; [0067]).
Formula (1) provided in the instant claim provides a relationship between several process variables; namely, the relationship of the amount of moisture supplied to the furnace volume, steel strip width, and steel strip speed. The Examiner notes that an ordinarily skilled artisan would appreciate that 1) it is necessary to provide more moisture if the volume of the furnace is greater to account for the relative dilution of moisture when the volume increases, following the simple 
Thus, although Blumenau does not explicitly teach that the moisture in the furnace/soaking zone is controlled to fit Formula (1) provided in the instant claim, an ordinarily skilled artisan would have found it obvious to establish the relationships between moisture and the furnace volume, sheet width, and sheet passing speed as implied by Formula (1) within the method taught by Blumenau, as these relationships follow established scientific principles in the art (MPEP 2144 I – “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”).
Further, although Blumenau does not explicitly teach that at least one of a chemical composition, sheet thickness, and sheet width of the steel strip passing through the soaking zone varies, an ordinarily skilled artisan would appreciate that all three of these parameters would be 
Moreover, as previously discussed, although Blumenau does not explicitly teach that the moisture in the furnace/soaking zone is controlled to fit Formula (1) provided in the instant claim, an ordinarily skilled artisan would have found it obvious to establish the relationships between moisture and the furnace volume, sheet width, and sheet passing speed as implied by Formula (1) within the method taught by Blumenau, as these relationships follow established scientific principles in the art (MPEP 2144 I – “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”).
As it has been established that an ordinarily skilled artisan would find it obvious to establish the relationships between moisture and the furnace volume, sheet width, and sheet passing speed as implied by Formula (1), it is expected that during operation of the continuous process taught by Blumenau, if sheet width increases, moisture supply increases, and if sheet width decreases, moisture supply decreases, for example.
Blumeanau does not explicitly teach that the flow rate and dew point of the humidified gas is adjusted before the dew point in the soaking zone changes as a result of a change in the at least 
Lee teaches a method and apparatus for controlling strip temperature in a continuous annealing line (Title). Lee teaches that a feedback/feedforward control technique is implemented, for example, by utilizing widthwise thermometers in both the intake and discharge ends of the rapid cooling section of the annealing line, the widthwise temperature of the strip may be controlled uniformly via control of the flow rate of sprayed mist in the rapid cooling section ([0106]). Lee further teaches that by controlling the annealing line in this manner, defects can be minimized, such as changes in flatness of the processed strip ([0020]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lee and implement a feedback/feedforward control technique in the method for producing a hot-dip galvanized steel sheet using a continuous hot-dip galvanizing apparatus. Such a control technique, which utilizes sensors at both the intake and discharge ends of a region of the apparatus, allows for uniform control of parameters such as temperature, and results in the minimization of defects such as changes in flatness of the processed steel strip. Further, an ordinarily skilled artisan would appreciate that a control technique which incorporates a feedforward control system would permit the adjustment of parameters in view of disturbances to the system (such as variations in chemical composition, sheet thickness, and sheet width of the steel strip passing through the soaking zone) before they have time to affect the system. This is in contrast to a solely feedback control system, which would adjust parameters in response to changes in the system caused by such disturbances.
Blumeanau does not explicitly teach that a variation range of an amount of moisture supplied into the soaking zone by the humidified gas is limited to 20 % or less.

Plicht teaches that the flow rates of dry and wet gas are regulated in order to maintain a constant Kp (PH2O/PH2) and prevent undesired oxidation of steel within the annealing furnace (P 4, last 2 Pars; Figs. 2-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Plicht into Blumenau and regulate the flow rates of dry and wet gas, thus preventing excessive variation of the effective moisture level within the annealing furnace. Undesired oxidation of steel workpieces may occur if the Kp and effective moisture levels are not held to a constant level.
Regarding claim 3, although Blumenau does not explicitly teach that the sheet passing speed through the soaking zone varies, an ordinarily skilled artisan would appreciate that the sheet passing speed through the soaking zone would vary at least during the start-up and shut-down stages of the taught continuous process. Further, Blumenau teaches that a flow rate and a dew point of humidified gas is set in order to control the amount of moisture supplied into the annealing furnace ([0064], L 13-17; [0067]).
does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law”).
As it has been established that an ordinarily skilled artisan would find it obvious to establish the relationships between moisture and the furnace volume, sheet width, and sheet passing speed as implied by Formula (1), it is expected that during start-up or shut-down of the continuous process taught by Blumenau, as sheet passing speed increases, moisture supply increases, and as sheet passing speed decreases, moisture supply decreases.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251505 (“Blumenau”) in view of US 4729800 (“Iida”), US 2014/0350746 (“Lee”), and “Advanced Atmosphere control System for Improving Annealing of Steel Components”, 2000. Air Products and Chemicals Inc. (“Plicht”; of record) as applied to claims 1 and 3 respectively, and further in view of US 2009/0123651 (“Okada”; cited in IDS of 02/17/2018 and of record).
Regarding claim 5, Blumenau teaches that after hot-dip galvanizing, a heat treatment of the flat steel product with metal protective layer may be conducted, with plant parts not shown in the figures ([0033]; [0097], L 4-8). Blumenau does not explicitly teach that an alloying line is adjacent 
Okada teaches a continuous annealing and hot dip plating system and method ([0001]). Okada teaches that the continuous hot-dip galvanizing apparatus includes an alloying line adjacent to the hot-dip galvanizing line ([0038], L 7; Fig. 2, #8), and the method further comprises heat-alloying the galvanized coating applied on the steel strip, using the alloying line ([0037]). Further, Okada teaches that this treatment allows for the plating layer to alloy with the iron metal, and for an alloyed hot dip plated steel sheet containing Si which is free of non-plating defects to be obtained ([0037]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okada into Blumenau and incorporate an alloying line adjacent to the hot-dip galvanizing line, and further heat-alloy the galvanized coating applied on the steel strip using the alloying line. This treatment allows for the plating layer to alloy with the iron metal, and for an alloyed hot dip plated steel sheet containing Si which is free of non-plating defects to be obtained. Further Blumenau already allows for additional processing of the product after hot-dip galvanizing, including heat treatments such as heat-alloying.
Regarding claim 8, Blumenau teaches that after hot-dip galvanizing, a heat treatment of the flat steel product with metal protective layer may be conducted, with plant parts not shown in the figures ([0033]; [0097], L 4-8). Blumenau does not explicitly teach that an alloying line is adjacent to the hot-dip galvanizing line, nor that the method further comprises heat-alloying the galvanized coating applied on the steel strip, using the alloying line.
Okada teaches a continuous annealing and hot dip plating system and method ([0001]). Okada teaches that the continuous hot-dip galvanizing apparatus includes an alloying line adjacent 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okada into Blumenau and incorporate an alloying line adjacent to the hot-dip galvanizing line, and further heat-alloy the galvanized coating applied on the steel strip using the alloying line. This treatment allows for the plating layer to alloy with the iron metal, and for an alloyed hot dip plated steel sheet containing Si which is free of non-plating defects to be obtained. Further Blumenau already allows for additional processing of the product after hot-dip galvanizing, including heat treatments such as heat-alloying.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251505 (“Blumenau”) in view of US 4729800 (“Iida”), US 2014/0350746 (“Lee”), and “Advanced Atmosphere control System for Improving Annealing of Steel Components”, 2000. Air Products and Chemicals Inc. (“Plicht”; of record) as applied to claims 1 and 3 respectively, and further in view of WO 2013/175757 (“Takahashi”; US 2015/0140218, both of record, cited herein as English translation).
Regarding claim 4, Blumenau teaches that a dew point provided in the soaking zone is held between -40°C and +25°C ([0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of 
Blumenau does not explicitly teach the location of a dew point measurement port used to measure the dew point of the soaking zone.
Takahashi teaches a method for continuous annealing and hot-dip galvanizing a steel strip (Title). Takahashi teaches that the dew point within the annealing furnace is measured at dew point sensing points disposed in the soaking zone, arranged in the upper part of the soaking zone, center of the soaking zone, and lower part of the soaking zone ([0086], L 6-10; Fig. 2, #24e-24g). Takahashi further teaches that these sensing points are arranged between two gas inlets to a refiner ([0057]; Fig. 2, #22b-22d); that is, from the perspective of the furnace, gas is exiting through these ports, acting as an outlet (Fig. 2, #18b-18d). Takahashi does not teach that any gas inlets into the soaking zone of the annealing furnace are disposed in proximity to the dew point sensing locations present within the soaking zone.
Further, Takahashi teaches that the dew point was measured at these locations, as well as others, in order to obtain a dew-point distribution throughout the annealing furnace, allowing for a flow analysis to be done ([0018], L 1-4).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Takahashi into Blumenau and measure the dew point at numerous locations throughout the annealing furnace, including at points disposed in the soaking zone, arranged in the upper part of the soaking zone, center of the soaking zone, and lower part of the soaking zone and not in proximity to any gas inlets into the annealing furnace. The measurement of dew point at these locations allows for a dew point distribution to be obtained and a flow analysis to be done based on the obtained distribution.

Regarding claim 7, Blumenau teaches that a dew point provided in the soaking zone is held between -40°C and +25°C ([0028]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the dew point range taught by Blumenau (-40°C to +25°C) encompasses that of the instant claim (-25°C to 0°C).
Blumenau does not explicitly teach the location of a dew point measurement port used to measure the dew point of the soaking zone.
Takahashi teaches a method for continuous annealing and hot-dip galvanizing a steel strip (Title). Takahashi teaches that the dew point within the annealing furnace is measured at dew point sensing points disposed in the soaking zone, arranged in the upper part of the soaking zone, center of the soaking zone, and lower part of the soaking zone ([0086], L 6-10; Fig. 2, #24e-24g). Takahashi further teaches that these sensing points are arranged between two gas inlets to a refiner ([0057]; Fig. 2, #22b-22d); that is, from the perspective of the furnace, gas is exiting through these ports, acting as an outlet (Fig. 2, #18b-18d). Takahashi does not teach that any gas inlets into the soaking zone of the annealing furnace are disposed in proximity to the dew point sensing locations present within the soaking zone.
Further, Takahashi teaches that the dew point was measured at these locations, as well as others, in order to obtain a dew-point distribution throughout the annealing furnace, allowing for a flow analysis to be done ([0018], L 1-4).

As Blumenau in view of Takahashi teaches sensing the dew point at an upper part of the soaking zone and not in proximity to any gas supply ports, the limitations regarding dew point measurement port location have been met.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0251505 (“Blumenau”) in view of US 4729800 (“Iida”), US 2014/0350746 (“Lee”), “Advanced Atmosphere control System for Improving Annealing of Steel Components”, 2000. Air Products and Chemicals Inc. (“Plicht”; of record) and WO 2013/175757 (“Takahashi”; US 2015/0140218, both of record, cited herein as English translation) as applied to claim 4, and further in view of US 2009/0123651 (“Okada”; cited in IDS of 02/17/2018 and of record).
Regarding claim 9, Blumenau teaches that after hot-dip galvanizing, a heat treatment of the flat steel product with metal protective layer may be conducted, with plant parts not shown in the figures ([0033]; [0097], L 4-8). Blumenau does not explicitly teach that an alloying line is adjacent to the hot-dip galvanizing line, nor that the method further comprises heat-alloying the galvanized coating applied on the steel strip, using the alloying line.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okada into Blumenau and incorporate an alloying line adjacent to the hot-dip galvanizing line, and further heat-alloy the galvanized coating applied on the steel strip using the alloying line. This treatment allows for the plating layer to alloy with the iron metal, and for an alloyed hot dip plated steel sheet containing Si which is free of non-plating defects to be obtained. Further Blumenau already allows for additional processing of the product after hot-dip galvanizing, including heat treatments such as heat-alloying.

Double Patenting











The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 5, and 7 – 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 15/541401 (“the 
The ‘401 document claims a substantially similar method of producing a hot-dip galvanized steel sheet using a continuous hot-dip galvanizing apparatus, including an annealing furnace of the same nature to the instant claim set including a heating zone comprising a direct fired furnace, soaking zone, cooling zone, hot-dip galvanizing line, and alloying line (Cl 1, L 1-7). The ‘401 document also claims the use of reducing or non-oxidizing gas in the soaking zone, including both humidified gas humidified by a humidifying device and dry gas (Cl 1, L 16-22). The ‘401 document also claims a dew point range within the soaking zone that falls within the dew point range of the instant claim set (Cl 1, L 33-35), and which is measured in the upper half of the soaking zone (Cl 3, L 3-7).
Although the ‘401 document does not explicitly claim that both 1) at least one of a chemical composition, sheet thickness, and sheet width passing through the soaking zone varies; and 2) sheet passing speed through the soaking zone varies, an ordinarily skilled artisan would appreciate that 1) an ordinarily skilled artisan would appreciate that all three of these parameters would be expected to vary at least in small amounts during operation of the annealing furnace. For example, localized regions of the steel strip may have minute differences in chemical composition, width, and/or thickness, due to the nature of manufacturing processes which inherently result in at least some degree of variance (in dimension, composition, properties, other characteristics, etc.) of produced objects; and 2) the sheet passing speed through the soaking zone would vary at least 
The ‘401 document does not claim that variation of pressure in the annealing furnace is suppressed by adjusting a flow rate of the dry gas and that variation range of an amount of moisture supplied into the soaking zone by the humidified gas is limited to 20 % or less while a width and a sheet passing speed of the steel strip passing through the soaking zone are constant.
Liu teaches a method for controlling the furnace pressure of a continuous annealing furnace ([0001]). Liu teaches that a conventional method for stabilizing the pressure in an annealing furnace comprises necessary regulation of an air control valve, and that the flow volume of air entering the furnace is always changing ([0002], L 39-47). Further, Liu teaches that stabilization of furnace pressure is an important control indicator, and that a fluctuating furnace pressure may have great influence on quality and performance of fabricated products ([0002], L 2-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Liu into the ‘401 document and stabilize the pressure in the annealing furnace by regulating the flow rate of gas into the furnace. Stabilization of furnace pressure is an important control indicator, and a fluctuating furnace pressure may have great undesirable influence on quality and performance of fabricated products.
Plicht teaches a system for controlling the atmosphere of an annealing furnace for steel components (Title). Plicht teaches that the true atmosphere composition inside an annealing furnace changes continuously with time due to factors such as leaks and drafts in the furnace, desorption of impurities such as moisture from the surface of components, or decomposition of lubricant present on the surface of components being annealed, thereby changing the effective moisture level or dew point of the atmosphere inside the furnace and sometimes making the 
Plicht teaches that the flow rates of dry and wet gas are regulated in order to maintain a constant Kp (PH2O/PH2) and prevent undesired oxidation of steel within the annealing furnace (P 4, last 2 Pars; Figs. 2-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Plicht into the ‘401 document and regulate the flow rates of dry and wet gas, thus preventing excessive variation of the effective moisture level within the annealing furnace. Undesired oxidation of steel workpieces may occur if the Kp and effective moisture levels are not held to a constant level.
The ‘401 document does not claim that a flow rate and dew point of the humidified gas are set so that an amount of moisture M (g/min) supplied into the soaking zone by the humidified gas satisfies the formula:
                
                    40
                    +
                    
                        
                            V
                            f
                            (
                            W
                            -
                            0.9
                            )
                            (
                            S
                            +
                            4
                            )
                        
                        
                            90
                        
                    
                    <
                    M
                    <
                    60
                    +
                    
                        
                            V
                            f
                            (
                            W
                            -
                            0.9
                            )
                            (
                            S
                            +
                            4
                            )
                        
                        
                            90
                        
                    
                
            
where Vf is a volume of the soaking zone (m3), W is the width of the steel strip passing through the soaking zone (m), and S is the sheet passing speed of the steel strip (m/s).
The Examiner asserts that the formula provided by Applicant amounts to a range of acceptable moisture levels that is reached by setting an optimal dew point and flow rate of humidified gas. The instant specification states that if insufficient moisture is supplied to the soaking furnace, partial non-coating occurs and degrades the coating appearance; if too much 
Okada teaches that the dew point of the soaking zone is controlled to avoid the formation of Fe-based oxides at the steel sheet surface while allowing Si to internally oxidize to suppress the surface concentration of Si. Plicht teaches that a minimum Kp or moisture level must be attained for oxidation of Si to occur (Fig. 1b, Si curve), and that excessive Kp or moisture levels cause surface oxidation of steel within the furnace (P 3, Par 2, L 3-8). 
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Okada into the ‘401 document and control the dew point of the soaking zone in order to maintain a desired moisture level within the soaking zone. Surface oxidation of steel sheets may be avoided, while internal oxidation of Si is promoted, thereby suppressing the surface concentration of Si.
As previously discussed, Plicht teaches a system for controlling the atmosphere of an annealing furnace for steel components (Title). Plicht teaches that the true atmosphere composition inside an annealing furnace changes continuously with time due to factors such as leaks and drafts in the furnace, desorption of impurities such as moisture from the surface of components, or decomposition of lubricant present on the surface of components being annealed, thereby changing the effective moisture level or dew point of the atmosphere inside the furnace and sometimes making the atmosphere oxidizing to iron and alloying elements present in the carbon steel components (P 2, Par 4, L 1-6). Further, Plicht teaches that if too much moisture is supplied to the annealing furnace, partial decarburization of the annealed components occurs, in addition to the undesirable oxidation (P 3, Par 2, L 8-9).
H2O/PH2) and prevent undesired oxidation of steel within the annealing furnace (P 4, last 2 Pars; Figs. 2-3).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Plicht into the ‘401 document and regulate the flow rates of dry and wet gas, thus preventing excessive variation of the effective moisture level within the annealing furnace and maintaining moisture at an optimized level. Undesired oxidation of steel workpieces may occur if the Kp and effective moisture levels are not held to a constant, desired level.
Finally, Formula (1) provided in the instant claim provides a relationship between several process variables; namely, the relationship of the amount of moisture supplied to the furnace volume, steel strip width, and steel strip speed. The Examiner notes that an ordinarily skilled artisan would appreciate that 1) it is necessary to provide more moisture if the volume of the furnace is greater to account for the relative dilution of moisture when the volume increases, following the simple formula [concentration = mass/volume]; 2) it is necessary to provide more moisture if the width of the steel increases, as a greater surface area will be present and thus require more moisture to accommodate the increased area; and 3) an increased speed of the steel strip would result in a greater surface area of the steel strip passing through the furnace per unit tine, thus requiring more moisture to accommodate the increased area. Each of these 3 points follow established scientific principles in process engineering. For example, Iida teaches that in an apparatus for cooling a steel strip, in accordance with a provided formula, the length of steel strip cooled increases when either a) the sheet passing speed increases; or b) the thickness of the steel sheet increases (2: 27-47; 5: 40-52). This teaching is analogous to points 2) and 3) made by the Examiner above, as increasing the length of the steel strip cooled in Iida would entail adding 
The ‘401 document does not claim that the flow rate and dew point of the humidified gas is adjusted before the dew point in the soaking zone changes as a result of a change in the at least one of a chemical composition, sheet thickness, and sheet width of the steel strip passing through the soaking zone.
Lee teaches a method and apparatus for controlling strip temperature in a continuous annealing line (Title). Lee teaches that a feedback/feedforward control technique is implemented, for example, by utilizing widthwise thermometers in both the intake and discharge ends of the rapid cooling section of the annealing line, the widthwise temperature of the strip may be controlled uniformly via control of the flow rate of sprayed mist in the rapid cooling section ([0106]). Lee further teaches that by controlling the annealing line in this manner, defects can be minimized, such as changes in flatness of the processed strip ([0020]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Lee and implement a feedback/feedforward control technique in the method for producing a hot-dip galvanized steel sheet using a continuous hot-dip galvanizing apparatus. Such a control technique, which utilizes sensors at both the intake and discharge ends of a region of the apparatus, allows for uniform control of parameters such as temperature, and results in the minimization of defects such as changes in flatness of the processed steel strip. Further, an ordinarily skilled artisan would appreciate that a control technique which incorporates a feedforward control system would permit the adjustment of parameters in view of disturbances to the system (such as variations in chemical composition, sheet thickness, and sheet width of the steel strip passing through the soaking zone) before they have time to affect the system. This is in contrast to a solely feedback in response to changes in the system caused by such disturbances.
This is a provisional nonstatutory double patenting rejection.

Response to Declaration


The declaration under 37 CFR 1.132 made by Gentaro Takeda and filed 12/17/2020 is acknowledged and has been fully considered.

The declaration under 37 CFR 1.132 filed 12/17/2020 is insufficient to overcome the rejection of claim 1 based upon US 2014/0251505 (“Blumenau”) in view of US 4729800 (“Iida”), US 2014/0350746 (“Lee”), and “Advanced Atmosphere control System for Improving Annealing of Steel Components”, 2000. Air Products and Chemicals Inc. (“Plicht”; of record) as set forth in the last Office action because:
In the declaration, Inventor Takeda states that the method claimed by Applicant used a specific annealing apparatus and employs specific control of the dry gas and humidified gas supplied into the annealing furnace to keep furnace pressure and moisture content as constant as possible. Inventor Takeda states that Table 2 of the as-filed specification demonstrates the advantageous result of Applicant’s method, as in comparing Examples 1:05-1:15, where claimed Formula (1) is not satisfied, with Examples 1:20-2:00, where Formula (1) is satisfied, it is apparent that improved tensile strength and favorable coating appearance is achieved in satisfying Formula (1). The Examiner respectfully finds this unpersuasive.
The Examiner does not find Table 2 of the as-filed specification to provide sufficient evidence that the claimed Formula (1) of the instant claim is critical, synergistic, or provides results 
As such, from the proffered data, it does not appear that satisfying Formula (1) results in an unexpected increase in tensile strength and/or coating appearance over examples which do not satisfy Formula (1).
Additionally, it is noted by the Examiner that classification of coating appearance as “poor”, “fair”, or “good” may result in a subjective classification of examples, which could inadvertently skew results and is not as reliable as quantitative data in such an analysis.
Inventor Takeda states further that they are of the opinion that even an expert in this technical field could not have selected the amount of moisture supplied into the soaking zone, steel strip width, and steel strip speed among the many process variables which may affect the amount of moisture in the soaking zone while producing a hot-dip galvanized steel sheet, and established the Formula (1) in order to improve the coating appearance of the obtained hot-dip galvanized steel sheet without a guidance of the present application. The Examiner respectfully finds this unpersuasive.
The Examiner notes that an ordinarily skilled artisan would not have to develop the same exact formula as claimed by Applicant to arrive at a reasonable conclusion of obviousness in this prima facie case of obviousness is maintained.
Inventor Takeda states further that Applicant’s method adjusts the flow rate and dew point of the humidified gas to satisfy Formula (1), before the dew point in the soaking zone changes as a result of a change in the at least one of a chemical composition, sheet thickness and sheet width of the steel strip passing through the soaking zone. In other words, the Applicant’s method adjust the amount of moisture in the soaking zone in a feed-forward manner, which ensures desired coating appearance of the hot-dip galvanized steel sheet immediately after the process condition is changed – this is in contrast to the applied prior art, which uses feed-back controls. 
The Examiner notes that the limitations mentioned in this argument were not previously present in the claims and have yet to be considered. In view of the newly applied prior art, they are not persuasive.

In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.

Response to Arguments
Applicant’s remarks filed 12/17/2020 are acknowledged and have been fully considered. Many of Applicant’s remarks largely reiterate what was stated by Inventor Takeda in the 
Applicant argues that Formula (1) specifies the range of the amount of moisture supplied into the soaking zone in relation to the furnace volume, sheet width, and sheet passing speed. Applicant argues that since the prior art does not teach specific ranges, that even if an ordinarily skilled artisan was led by the prior art in combination with established scientific principles to arrive at the specific control defined by claim 1, then the specific amount of moisture supplied into the soaking zone defined by the Formula (1) would be non-obvious. The Examiner respectfully finds this argument unpersuasive.
As previously discussed, the Examiner is of the position that Formula (1) is a representation of established scientific principles. These established scientific principles are as follows: 1) it is necessary to provide more moisture if the volume of the furnace is greater to account for the relative dilution of moisture when the volume increases, following the simple formula [concentration = mass/volume]; 2) it is necessary to provide more moisture if the width of the steel increases, as a greater surface area will be present and thus require more moisture to accommodate the increased area; and 3) an increased speed of the steel strip would result in a greater surface area of the steel strip passing through the furnace per unit tine, thus requiring more moisture to accommodate the increased area. The Examiner notes that these principles in effect establish each of these variables (volume (I), width (II), and speed (III)) as result-effective variables, as it is known that changes in these variables achieve a recognizable result. For example, 1) change in volume results in either relative dilution or concentration of moisture, 2) change in width provides either a smaller or greater surface area for moisture to interact with, and 3) change in sheet passing prima facie case of obviousness is maintained.
Applicant argues further that the method recited in amended claim 1 requires that at least one of a chemical composition, sheet thickness and sheet width of the steel strip passing through the soaking zone varies, and changing the flow rate and the dew point of the humidified gas to satisfy the amount of moisture defined by the Formula (1). Applicant alleges that the prior art does not teach such features. The Examiner notes that these features would be suggested to one of ordinary skill in the art, and are explained in detail in the rejection.
The Examiner agrees to hold the Double Patenting rejection in abeyance until the claims of Reference Application ‘401 have been patented, or until the provisional double patenting rejection is the only outstanding rejection remaining. The Examiner does note that the provisional double patenting rejection included in this correspondence was updated to account for the amendments to the claims entered by Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2010/0095722 (“Nishiura”) – a hot rolling-line for processing steel material, wherein image-processed temperature data can be utilized in a feedforward control system to maintain the temperature of the processed steel material

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735 

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735